On Rehearing.
Upon reconsideration of this cause on application for rehearing, we have reached the conclusion that notwithstanding the force of the opinion of Mr. Justice Foster, that the case of Daley v. Decatur, 18 Ala. App. 141, 90 So. 69, here reviewed in 206 Ala. 698, 90 So. 925, where the writ of certiorari was denied, should control the result on this appeal, and that the Court of Appeals correctly ruled in following the Daley case, supra.
We therefore conclude that the order here entered should be one of affirmance of holding of the Court of Appeals. It will be so ordered.
The rehearing is granted: the order of reversal is set aside, and the judgment affirmed.
Rehearing granted: judgment affirmed.
GARDNER, C. J., and LIVINGSTON, LAWSON, SIMPSON, and STAKELY, JJ., concur.
BROWN and FOSTER, JJ., dissent, adhering to the original opinion of Justice FOSTER.